U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 25, 2007 AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 000-27419 75-2749166 (Commission File Number) (I.R.S. Employer Identification No.) 9601 Katy Freeway, Suite 220 Houston, Texas, 77024 (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Item 4.01. Changes in Registrant’s Certifying Accountant A)On July 25, 2007, Malone & Bailey P. C. was dismissed as the independent auditor for American Security Resources Corporation (the “Registrant”). Malone
